TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00258-CR




Leif Bothne, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-DC-2005-904054, HONORABLE JON N. WISSER, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record was due on August 17, 2005.  The court reporter previously
informed the Court that the record would be completed by October 17, 2005.  The record has not
been received and the reporter did not respond to the Court’s overdue notice.
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to file the
reporter’s record no later than December 16, 2005.  No further extension of time will be granted. 
See Tex. R. App. P. 35.3(c), 37.3(a)(2).
It is ordered November 10, 2005.
 
Before Chief Justice Law, Justices Pemberton and Waldrop
Do Not Publish